Dowling, J. (dissenting):
The agreed statement, of facts upon which this controversy was submitted contains no recital that Muller, Schall & Co. *186relied upon the promise of Demachy & F. Seilliere to accept the drafts of Scholtz, Sanchez & Co. upon them up to the limit of 250,000 francs, upon the security of drafts drawn by Scholtz, Sanchez & Co. upon G-uiseppe or Jose Invernizio to be furnished therewith, nor does it appear that the plaintiffs were induced to purchase the drafts in question upon the faith of any such promise, or that such promise was a valid and subsisting one when shown to plaintiffs. Their letter is not in the record, nor, in fact, is there any document signed by them before us from which we can determine either the extent to which they were bound, if at all, or their reasons for refusing to fulfill their promise. Upon the facts stipulated all that is apparent is that plaintiffs bought the draft in suit from defendant’s assignors, knowing of a promise made to the latter by the drawees that they would accept the draft if accompanied by a draft to a like amount upon a debtor of the assignors. There was no privity between plaintiffs and Demachy & F. Seilliere. The security of the Invernizio draft was not for plaintiffs’ benefit, but for that of Demachy & F. Seilliere, to indemnify them for their acceptance by a good draft upon a third party. Plaintiffs never were promised the Invernizio draft as security to them. They parted with their money, not even relying upon the promise of Demachy & F. Seilliere to accept the draft thus bought. If Demachy & F. Seilliere accepted the draft, though under no legal obligation to do so, plaintiffs had obtained all they were promised. When Demachy & F. Seilliere refused to accept the draft, being under no apparent legal obligation so to do, and returned the Invernizio draft to defendant, the eventuality for which the latter draft had been given had failed, and the Invernizio account remained the property of the assignors, as if no draft thereon had ever been drawn. The transaction then remained one of the simple purchase of a negotiable bill of exchange, drawn on the general credit of the drawer, which could not operate as an assignment of any particular account or fund.
Nor can plaintiffs find relief under the provisions of the. Negotiable Instruments Law (Gen. Laws, chap. 50 [Laws of 1897, chap. 612], § 223; Consol. Laws, chap. 38 [Laws of 1909, chap. 43], § 223), because thereunder the promise in writing to *187accept a bill before it is drawn must be unconditional before it can be deemed an actual acceptance in favor of every person who upon the faith thereof received the bill for value. Here the promise was not unconditional, but by its very terms conditional, and it does not appear that plaintiffs received the bill upon the faith of the promise.
It would seem, therefore, that judgment should be given in favor of defendant, with costs.
Laughlin, J., concurred.
Judgment ordered for plaintiffs in accordance with stipulation. Order to be settled on notice.